DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.
 
Election/Restrictions
	Applicant's election with traverse of Species C, corresponding to claims 32-33, 35-40, 42-43, 46-48, 50 and 51, in the reply filed on 8/26/22 is acknowledged.  The traversal is on the ground(s) that (1) the restriction lists the species as shapes, not claims; and (2) the technical feature isn’t identified.  This is not found persuasive because the shapes directly correspond to claims.  But for clarification the species are as follows:
drop shape - claims 41 & 49
hyperboloid – claims 42 & 50
side surfaces of the through- via have the positive curvature in some areas and the negative curvature in other areas – claims 43 & 51
in a sectional view, the through- via is cylindrical in shape, and wherein the side surfaces have the positive curvature – claims 44 & 52
in a sectional view, the through- via is cylindrical in shape, and wherein the side surfaces have the negative curvature – claims 45 & 53
Further, the special technical feature is the shape of the through-via, as seen in US Patents 9,935,072; 9,548,290; 6,909,194; 6,635,969, which all teach differently shaped through-vias.
Please note that elected claim 50 is directed to anon-elected species (species b) and therefore is removed from the elected claim set.  This means the examined claims set includes 32-33, 35-40, 42-43, 46-48, and 51. 
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant’s arguments, see the claim amendments filed 7/13/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32, 33, 36-40, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 10,121,762, in view of Cheng et al., US 9,394,161, and Conn, US 6,756,305.
Regarding claim 32, Chen (figures 3 & 4) teaches a component comprising:
a first component part 200;
a second component part 300; and
a through-via 240,
wherein the first component part 200 has a first insulation layer 210/230 and the second component part 300 has a second insulation layer 310/230,
wherein the through-via 240 electrically conductively connects the first component part to the second component part,
wherein the through-via 240 is arranged in a first opening (opening in figure 3 filled by 220) of the first insulation layer (210/230 on 200) and in a second opening (opening in figure 3 filled by 320) of the second insulation layer (310/230 on 300) and is completely enclosed in lateral directions by both the first insulation layer (210/230 on 200) and the second insulation layer (310/230 on 300), and
the through-via 240 is formed in one piece.
Chen, which teaches it is an Au alloy (column 10, lines 41-43), fails to teach the through-via is an AuSn alloy and is an AuSn eutectic.
Cheng (column 5, lines 12-21) teaches Au and AuSn alloy are conventionally known and used equivalent bonding material. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Chen and Cheng fail to teach the through-via comprises side surfaces, which along a vertical direction, have a positive curvature or a negative curvature.
Conn (figures 12-13) teaches the through-via 34/43 comprises side surfaces, which along a vertical direction, have a positive curvature or a negative curvature.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the positive curvature or a negative curvature side surfaces of Conn in the invention of Chen and Cheng because Farnworth teaches a conventionally known alternative structure.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07). The positive curvature or a negative curvature side are a natural result of the compressing using in forming a complete, reliable bonding process (column 5, line 53-column 6, line 39).
With respect to claim 33, Chen (see marked up figure 4 below) teaches the openings (openings in figure 3 filled by 220 & 320) form a common closed cavity, wherein the cavity has a greater lateral extent than the through- via 240 at least in places so that the through-via 240 only partially fills the cavity, and wherein an interspace is located in the lateral direction between the through-via 240 and the insulation layers 210/230 and 310/230.

    PNG
    media_image1.png
    314
    657
    media_image1.png
    Greyscale


As to claim 36, though Chen, which teaches two chips (column 3, lines 55-61), fails to teach the first component part is a radiation-inactive carrier wafer and the second component part is a semiconductor chip, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a radiation-inactive carrier wafer in place of one of the chips in the invention of Chen because a radiation-inactive carrier wafer is a conventionally known and used alternative substrate. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 37, Chen (column 3, lines 55-61) teaches a plurality of second component parts comprises semiconductor chips fixed side by side on the first component part.
Concerning claim 38, Chen (column 3, lines 62-67) teaches the first insulation layer and the second insulation layer comprise SiO2.
Pertaining to claim 39, Chen (see marked up figure 4 above) the openings (openings in figure 3 filled by 220 & 320) form a common closed cavity, and wherein, at least in places, the cavity has a larger lateral extent than the through-via 240 so that the through-via 240 only partially fills the cavity (the interspaces).
In claim 40, Cheng (column 5, lines 12-21) teaches the AuSn eutectic comprises traces of Cu, Ni, Ti and/or Al.
Regarding claim 43, Conn teaches the side surfaces of the through- via 34/43 have the positive curvature in some areas and the negative curvature in other areas.
Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 10,121,762, in view of Cheng et al., US 9,394,161.
With respect to claim 46, Chen (figures 3 & 4) teaches a component comprising:
a first component part 200;
a second component part 300 ; and
a through-via 240,
wherein the first component part 200 has a first insulation layer 210/230 and the second component part 300 has a second insulation layer 310/230,
wherein the through-via 240 and electrically conductively connects the first component part 200 to the second component part 300,
wherein the through-via 240 is arranged in a first opening (openings is filled by 220) of the first insulation layer 210/230 and in a second opening (opening is filled by 320) of the second insulation layer 310/230, and is completely enclosed in lateral directions by both the first insulation layer 320/230 and the second insulation layer 310/230,
wherein the through-via 240 is formed in one piece,
wherein the first and second openings form a common closed cavity,
wherein, at least in places, the common closed cavity has a larger lateral extent than the through-via so that the through-via only partially fills the common closed cavity, and
wherein intermediate spaces are located between the through-via and inner walls of the common closed cavity (see marked up figure 4 below), the intermediate spaces being filled with a gaseous medium (the mere fact that it is an open space means it is filled with a gaseous medium, like air) .

    PNG
    media_image1.png
    314
    657
    media_image1.png
    Greyscale

Chen, which teaches it is an Au alloy (column 10, lines 41-43), fails to teach the through-via is an AuSn alloy and is an AuSn eutectic.
Cheng (column 5, lines 12-21) teaches Au and AuSn alloy are conventionally known and used equivalent bonding material. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 47, Chen teaches the intermediate spaces are filled with air, by not discussing what fills the interspace means that it is naturally filled with air.
Claims 48 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 10,121,762, in view of Cheng et al., US 9,394,161, as applied to claim 46 above, and further in view of Conn, US 6,756,305.
In re claim 48, Chen and Cheng fail to teach the through-via comprises side surfaces, which along a vertical direction, have a positive curvature or a negative curvature.
Conn (figures 12-13) teaches the through-via 34/43 comprises side surfaces, which along a vertical direction, have a positive curvature or a negative curvature.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the positive curvature or a negative curvature side surfaces of Conn in the invention of Chen and Cheng because Farnworth teaches a conventionally known alternative structure.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07). The positive curvature or a negative curvature side are a natural result of the compressing using in forming a complete, reliable bonding process (column 5, line 53-column 6, line 39).
Concerning claim 51, Conn (figures 12-13) teaches side surfaces of the through-via 34/43 have a positive curvature in some areas and a negative curvature in other areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches through-vias of similar shapes to the claims.
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/ apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                      9/29/22